LAWRENCE, J.
Timothy - Lee Hormuth (husband) and Mary Denise Hormuth (wife) were married on- May 26, 1979, in Leon County. Two children were born of the marriage; one reached majority before the parties’ dissolution hearing; the youngest child was born on June 29, 1982. The husband appeals three orders below, including the final judgment of dissolution entered on August 20,1999, raising five issues.
We affirm without discussion all issues except the award of child support. The husband argues that the final judgment is in error insofar as it can be construed to order child* support for the parties’ youngest. child beyond his eighteenth year. Our court holds that, absent appropriate findings, it is error to award' child support beyond the agé of eighteen. Gelman v. Gelman, 512 So.2d 236 (Fla. 1st DCA 1987) (affirming in part, reversing in part, and holding same). The final judgment did not expressly order child support beyond the age of eighteen years; neither did. it make findings which would support continuation of the support obligation beyond the age of eighteen. Therefore, we construe the final judgment as not requiring the husband to pay child support beyond the age of eighteen years. This opinion shall govern the parties accordingly and no further action is required of the trial court. The trial court’s judgment and orders are affirmed in all other respects.
ALLEN and BENTON, JJ., CONCUR.